Epes, J.,
dissenting.
I might take refuge behind the curtain of precedent and avoid this dissent. But I have been convinced that, regardless of what may have been my former opinion and the fact that the instruction is “hoary with age,” instruction number four is basically wrong, and I would not be mentally honest in concurring in the opinion of the court without at least disclosing that I have become convinced that the instruction is wrong and should not have been given.
The instruction is unquestionably supported by precedent in Virginia and has been approved by a long line of judges for whose legal learning and ability I have high regard, and the trial court in giving it was following (as it should have done) the precedent laid down by this court; but, in my judgment, it is not sustainable on principle, and a new trial should be granted the accused because it was given.
In Sims’ Case (1922), 134 Va. 736, 115 S. E. 382, 387, from which the court in its opinion quotes at length, Judge Burks can hardly be said to have attempted to justify it upon principle. He rather contents himself with an apology for it on the ground that it has been' said that it is “hoary with age,” and that in practical application “it has proven satisfactory in the administration of justice and not hurtful to those accused of homicide.”
This observation may be correct. But, if so, may it not be indicative that, despite such an instruction, juries not infrequently have had the intuitive good sense to apply the sounder principle that, if upon the whole evidence the jury entertains a reasonable doubt as to whether the killing was done with malice, it should acquit the accused of murder, rather than indicative that the instruction states a correct rule of law?
*1064Due to the fact that the Commonwealth has not the right of appeal, cases which reflect such action on the part of juries are not often found in the reports of appellate courts; but, I am convinced they will be found if the trials in which the accused is acquitted or found guilty of manslaughter are carefully studied.
Upoii principle, I see no escape from the conclusions reached and so well stated by Wilde, J., in his dissenting opinion in Com. v. York, 9 Metc. (Mass.) 93, at p. 125, et seq., 43 Am. Dec. 373. With him I- say, I am of opinion:
“1. That when the facts and circumstances accompanying a homicide are given in evidence, the question whether the crime is murder (i. e., the killing was done with malice) or manslaughter is to be decided upon the evidence, and not upon any presumption (of law) from the mere act of killing. 2. That if there be any such presumption, it is a presumption of fact, and if the evidence leads to a reasonable doubt whether the presumption be well founded, that doubt will avail in favor of the prisoner (i. e., accused). 3. That the burden of proof, in every criminal case, is on the Commonwealth to prove all the material allegations in the indictment; and if, on the whole evidence, the jury have a reasonable doubt whether the defendant is guilty of the crime charged, they are bound to acquit him.” (Words in parentheses mine.)
I commend Judge Wilde’s opinion to the careful consideration and analysis of anyone interested in this subject, though even he at times used the word “implied” where he plainly means “inferred.”
If an instruction such as number four is given, it should be accompanied by one reading substantially as follows: “If upon a consideration of all the evidence you have a reasonable doubt whether the killing was done with malice or not, you should not find him guilty of murder.”
There was sufficient evidence in this case to warrant an inference by the jury that this killing was done with malice; but, in my judgment, there was no justification for the im*1065putation of malice to the accused as a matter of law, i. e., for a legal presumption of malice.
Perhaps the jury, drawing its own inferences, would have found that the evidence convinced it beyond a reasonable doubt that the accused killed the deceased with malice aforethought, even if it had not been told, in effect, that the law imputed malice to him from the mere fact of the killing and required him to disprove the existence of it; but I cannot say, as a matter of law, that it would have done so.
Having performed the duty of registering my dissent on principle, I shall hereafter accept without comment the precedents on this point as controlling so long as a majority of the court is of opinion they should be adhered to.